Title: From George Washington to the United States Senate, 9 February 1790
From: Washington, George
To: United States Senate


United States [New York] 
Gentlemen of the Senate,February 9th 1790. 
Among the persons appointed during your late Session, to offices under the national Government, there were some who declined serving. Their names and offices are specified in the first column of the annexed list. I supplied these Vacancies, agreeably to the Constitution, by temporary appointments; which you will find mentioned in the second column of the list. These appointments will expire with your present session, and indeed ought not to endure longer than until others can be regularly made—for that purpose I now nominate to you the persons named in the third column of the list, as being in my opinion qualified to fill the Offices opposite to their names in the first.

Go: Washington



A List of Vacancies and appointments which have taken place in the national Offices, during the late recess of the Senate, and of persons nominated for them by the President of the United States on the 8th day of February 1790.


First Column.
Second Column.
Third Column.


Resignations.
Temporary Appointmt
Nominations.


  Robert H. Harrison—one of the Associate Judges of the Supreme Court

James Iredell of North Carolina.


  Thomas Johnson—District Judge of Maryland
William Paca
William Paca


  Edmund Pendleton—District Judge of Virginia
Cyrus Griffin
Cyrus Griffin.


  John Marshall—Attorney for the District of Virginia
William Nelson Junr
William Nelson Junr


  Thomas Pinckney—District Judge of South Carolina
William Drayton
William Drayton.


  George Handley—Collector of the Port of Brunswick, in Georgia

Christopher Hillary


  Peyton Short—Collector of the Port of Louisville in Kentuckey

Richard Taylor


  Asher Miller—Surveyor of the Port of Middletown in Connecticut

Comfort Sage



